DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment properly labels Fig. 1 as prior art.  

112 Rejections Withdrawn
The rejections of claims 12 and 13 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claim 12, the amendment clarifies the claim as appropriate.  With respect to claim 13 (indefinite from indefinite), the rejection is moot.  

Claim Rejections - 35 USC § 112, MAINTAINED
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As stated in the previous Office Action, the identities of the listed compounds are unclear because they are undefined – except in the body of the specification.  Inventor’s amendment merely deletes a reference to Table 3 (of the specification), but still does not provide definitions for compound 1860, compound 2321, etc. which are defined only in the specification.  However, as noted previously, incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience (MPEP 2173.05(s)). 
The examiner respectfully suggests that the pertinent compounds be listed in the claim by name as they appear at page 36 paragraph [0108] of the specification, and/or by incorporating the diagramed general structural formula which heads Table 3 (page 33, [0107]) and the pertinent variable definitions for each claimed compound.  

103 Rejections Withdrawn
The rejection of claims 1, 4-8, 14-16, 18-22 and 65 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With 

Claim Objections Withdrawn
The objection to claims 9-11, as being dependent upon a rejected base claim but otherwise allowable, is withdrawn.  The objection is moot.  

Allowable Subject Matter
Claims 1, 4-7, 9-16, 18-20, 22 and 67-69 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
As stated in the previous Office Action, the closest prior art is the prior art of the 103 rejection.  This cited prior art does not, neither individually nor in combination, teach, show, suggest or make obvious to one of ordinary skill the instant methods where the chemotherapeutic agent is a platinum coordination complex or a nucleoside analog.  There is no motivation to choose these particular agents from the host of disparate classes (i.e. different and distinct mechanisms of action) of possible chemotherapeutic agents (small molecules, biologics, immunotherapies, etc.).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/8/2022